Title: From James Madison to Mackay & Campbell, [ca. 15 October 1821]
From: Madison, James
To: Mackay & Campbell


                
                    Gentleman [sic]
                    [ca. 15 October 1821]
                
                I returned the note covered by yours of the 4th duly signed. I forwarded some days ago one to meet the object of it, which I hope reached you on Friday morning. Should it have miscarried that now sent will replace the advance which you will have been good enough to make.
                The Articles of furniture marked R. Cutts were intended for me & early measures will be taken to have them brought up. With friendly respects
                
                    James Madison
                
            